Case 6:19-cr-00113-PGB-EJK Document 45-1 Filed 11/12/19 Page 1 of 13 PagelD 210

 

PSYCHIATRIC AFFILIATES, PA.

2300 MAITLAND CENTER PARKWAY, SUITE 211
MAITLAND, FLORIDA 32751
afte
(407) 679-6400 FAX (407) 679-7988

 

JEFFREY A. DANZIGER, M.D. SUSAN M. SKOLLY-DANZIGER, PHARM.D., MS
Diplomate, American Board of Psychiatry and Neurology Diplomase, American Board of Applied Textcolagy
Forensic, Gertatrie and Addiction Prychiatry Forenste Toxicology

November 7, 2019

Corey Cohen, Esquire

Law Office of Corey Cohen, P.A.
605 E Robinson Street, Suite 330
Orlando, FL 32801

RE: USAv. Eric Bales
Case No.: 6:19-cr-00113-PGB-TBS

Dear Mr. Cohen,

Pursuant to your request, I conducted a psychiatric evaluation of your client, Eric Bales. Mr.
Bales, the defendant, is a 31-year-old white man, who has pled guilty to Counts One and Two of
the Information, and is awaiting sentencing in this matter. I was asked by your office to conduct
a psychiatric evaluation of Mr. Bales, and opine as to whether there are any factors relevant
towards mitigation in his upcoming sentencing. For the purpose of conducting this examination,
I met with the defendant on November 2, 2019, at the Seminole County jail.

I had previously seen this defendant in January 2015, in conjunction with Orange County
charges, and I reviewed my earlier psychiatric and psychosexual evaluation. I reviewed
investigative reports pertaining to the current Federal charges.

Before the interview began, I explained to Mr. Bales I was not there to see him for any treatment,
but instead, for an evaluation requested by his attorney. I added that whatever I was told was not
confidential, but rather it would appear in a written report which would be sent only to his
attorney. He and his attorney would in turn decide whether the report would be released to any
third parties, such as the Judge and prosecutor, or whether I would be asked to testify at a future
hearing.

The defendant believes he accepted a plea in Federal Court to one count of distribution of child
pornography, and the second count is related to enticing a minor to produce pornography.

salah? p
Case 6:19-cr-00113-PGB-EJK Document 45-1 Filed 11/12/19 Page 2 of 13 PagelD 211

COREY COHEN, ESQUIRE

LAW OFFICE OF COREY COHEN, P.A.
RE: ERIC BALES

PAGE 2

Investigative reports

Eric Bales was investigated by Homeland Security, following a report from the Kik app
regarding a user in Orlando believed to be sharing, uploading, or discussing child photography.
The user was ultimately identified as Eric Bales.

The investigative report contains a transcript of the conversation Bales had with another user,
talking about younger girls. Bales reportedly sent images of two females, ages 12 -16, of a
sexualized and pornographic nature.

The transcripts also show that Bales was involved in conversations over Kik with an underage
female (age 14), of a highly sexualized nature; Bales reportedly posed as a 16 or 17-year-old
male. The girl reportedly sent Bales of the naked pictures of herself, while Bales sent the girl
images of a pornographic nature involving minor females. When the underage girl later did not
respond to Bales, he reportedly kept messaging her, and threatened to get in contact with her
mother, and figure out where she lived, while continuing to ask for pornographic pictures of her.

An investigation of Bales’ Kik content yielded six videos involving prepubescent children
involved in sexual activity.

The investigative report stated that in November 2009, Bales may have contacted an undercover
police officer in Marion County posing as a 14-year-old female. However, the investigation was
placed in pending status, due to inability to definitively identify the subject.

In October 2014, Bales was accused of having a 14-year-old girl sneak out of her home to meet
with him in a park, where she performed oral sex. Bales accepted a plea to a lesser charge,
willful child abuse, and was sentenced to three years in prison. He served two of the three years,
and was released without supervision or sex offender conditions.

A search warrant was served on Eric Bales on November 15, 2018. Bales admitted to receiving
and sharing hundreds of files of child pornography in the six months prior. He admitted to posing
as a 16-year-old boy through the Kik app, and frequenting groups involving younger females
ages 10 and up. An initial preview of his computer revealed child pornography files and file
names, although a full forensic review was pending.

There was a reference in the report that Bales may suffer from mental illness, possibly
Schizophrenia.

Report of January 31, 2015

When I met with the defendant in January 2015, he was facing charges in Orange County of two
counts of lewd or lascivious battery to a person older than 12 but less than 16. In addition to my
Case 6:19-cr-00113-PGB-EJK Document 45-1 Filed 11/12/19 Page 3 of 13 PagelD 212

COREY COHEN, ESQUIRE

LAW OFFICE OF COREY COHEN, P.A.
RE: ERIC BALES

PAGE 3

interview with the defendant, I conducted psychological testing, and reviewed the charging
affidavit and investigative reports. The criminal punishment scoresheet at the time revealed no
previous convictions for any criminal offenses.

I obtained the following background history:
Social hi

Eric Bales is a 26-year-old white man born March 30, 1988, in Hammond, Indiana. His parents
were never married, his father was not in the home, and he was primarily raised by his mother
Debra Bales. He has two full brothers Joshua and Matthew, a maternal half-brother Joey, and
three paternal half siblings who were not part of his life. He grew up in Hammond, Indiana, and
graduated from Clark High School in Whiting, Indiana in 2007. He was held back in
kindergarten, but was otherwise in regular classes throughout his schooling, and was a C
student. He came to Central Florida to attend Full Sail University, and he received an associate
degree in show production touring. Presently he is not working, but in the recent past he did
freelance work setting up local concerts and corporate events. His family helps support him
Jinancially. He is single, never married, and has no children. Currently he lives with his uncle
James Bales in Winter Park; his uncle is ill, and he helps to care for him. He has never been in
the military, and is not active in any religious organization.

Legal history
He denies any previous history of arrests, either as a juvenile or adult. There is no history of

sexually related charges, no investigations or allegations for sexual misconduct in the school or
work setting, and no investigations by DCF.

He does not give a history consistent with a juvenile conduct disorder. He denies as a juvenile
running away from home, staying out all night without permission, fire setting, animal cruelty,
vandalism, initiating fights, bullying others, sex charges, truancy, stealing from stores, stealing
by breaking into homes or cars, stealing by confronting a victim, or being part of a gang.

Medical history

Mr. Bales is currently on no medications and he reports no known drug allergies. He describes
himself as medically healthy. At the age of 14, he suffered an injury to his left knee, and it
continues to trouble him at times and is occasionally painful. The only surgery he reports was a
tonsillectomy as a child. There is no history of head injury or loss of consciousness.
Case 6:19-cr-00113-PGB-EJK Document 45-1 Filed 11/12/19 Page 4 of 13 PagelD 213

COREY COHEN, ESQUIRE

LAW OFFICE OF COREY COHEN, P.A.
RE: ERIC BALES

PAGE 4

Family history

Mr. Bales reports that his biological father had a history of alcoholism, but he has been sober
for many years. A maternal uncle and a maternal great aunt suffered from Schizophrenia. He is
not aware of any family members who have attempted suicide.

Su hstance use history

Mr. Bales says he smokes cigarettes on an occasional basis, perhaps going through one pack per
week. He denies any other use of tobacco.

He drinks alcohol only on a very rare basis. He denies daily drinking, morning drinking,
tolerance to alcohol, alcohol withdrawal symptoms, craving alcohol, often drinking more than
intended, failed efforts to quit, or alcoholic blackouts. He denies violent behavior when drinking
and denies any drunk driving charges. He denies that alcohol use ever resulted in legal, job, or
Jamily problems.

He denies ever using street drugs. He denies the use of marijuana, powder cocaine, crack
cocaine, heroin, intravenous drugs, ecstasy, crystal methamphetamine, hallucinogens, and
inhalants. He denies the abuse of K2, mollies, and bath salts. He denies the abuse of anabolic
steroids and dextromethorphan, and he denies the abuse of prescription sedatives, opiates, or
Stimulants.

He has never attended a 12-step group such as Alcoholics Anonymous or Narcotics Anonymous.
He has never attended a drug or alcohol rehabilitation program.

Psychiatric history

Mr. Bales has never been admitted to a psychiatric hospital or any residential treatment center.
He has never been treated with psychotropic medications, and he has never received treatment
Jrom a psychiatrist, psychologist, or psychotherapist. There is no history of suicide attempts, no
history of self-injury, no history of aborted or interrupted suicide attempts, and he has never
made any serious plans or preparations to end his life.

Mr. Bales reports a history of rather chronic depression going back at least the past several
years. His mother at times has asked him if anything was wrong and noticed that he was feeling
sad. The depressive symptoms have been persistently present, although they have fluctuated
somewhat in intensity. He reports generally feeling sad, pessimistic, and self-critical, and he
notes less joy in things that he usually enjoys, such as throwing darts and playing musical
instruments. The depression has never been of suicidal proportions. When he is feeling
particularly badly, he may worry and ruminate, and have trouble with insomnia. He clarified for
Case 6:19-cr-00113-PGB-EJK Document 45-1 Filed 11/12/19 Page 5 of 13 PagelD 214

COREY COHEN, ESQUIRE

LAW OFFICE OF COREY COHEN, P.A.
RE: ERIC BALES

PAGE 5

me that these feelings of depression definitely predate the October 2014 arrest, but he is feeling
more distressed in the aftermath.

There is no history of hallucinations, delusions, or psychotic symptoms. He does not give a
history of hypomanic or manic episodes; he denies episodes lasting four days or longer of
elation, euphoria, grandiosity, pressured speech, markedly increased energy, or a decreased
need for sleep. He does not give a history of panic episodes that occur spontaneously, nor does
he describe any avoidance or agoraphobic behavior. He does not report the repetitive rituals or
possession of thinking of obsessive-compulsive disorder. He was never diagnosed with ADHD,
and he does not give a history dating back to childhood of inattention, impulsivity, or increased
motor behavior.

I obtained the following information regarding his sexual history:

As noted above, Mr. Bales denied any previous arrests or investigations for sexual misconduct.
He denied ever being the victim of physical or sexual abuse. Other than the current set of
charges, he denies any other instances in his life where he engaged in sexual contact with an
underage or unwilling person.

Mr. Bales denied exhibitionism, public masturbation, voyeurism, and frottage. He denied any
interest or experience with sadomasochism, bondage and discipline, and dominance and
submission. He has never paid for telephone sex, and he has never made an obscene telephone
call to an unsuspecting person. He has never been with a prostitute. He denies any fetishes
involving devices or body parts. There is no history of sexual interest involving urine, feces, or
animals. There is no history of cross-dressing, and he denies any gender identity issues. He
denied ever having sex with someone who was a stranger.

Mr. Bales first had sex when he was about 16 years old with a girl who was 18. He estimates 15
lifetime sexual partners, all of them females. With the exception of the current offense, all of
them were roughly his same age, with the exception of one who was 10 years older. He denies
any sexual interest in males and denies any experimentation in this area. He also denies any
sexual interest in children. Currently he is not involved in any dating relationship.

He first began to look at pornography on the computer when he was about 13 years old. His
interest involved looking at images of adult heterosexual sex, with the occasional viewing of
Jemale to female sexual activity. He denied viewing male to male pornography, and he denied
ever viewing or possessing child pornography. He denied having any interest in extreme,
sadomasochistic, or violent pornography. As he grew older, he looked at pornography less often,
perhaps no more than once a week.
Case 6:19-cr-00113-PGB-EJK Document 45-1 Filed 11/12/19 Page 6 of 13 PagelD 215

COREY COHEN, ESQUIRE

LAW OFFICE OF COREY COHEN, P.A.
RE; ERIC BALES

PAGE 6

I conducted psychological testing, specifically the MMPI-2 and the Abel Assessment for Sexual
Interest, third edition. I also completed the actuarial Static-99R. I wrote the following regarding
the testing results:

Mr. Bales completed the Minnesota Multiphasic Personality Inventory, second edition (MMPI-2)
on my laptop computer. The test was scored using the computer software authored by James N.
Butcher PhD and published by Pearson Inc.

Mr. Bales generated a valid MMPI-2 profile. His responses to the validity items suggest that he
cooperated with the evaluation enough to provide useful interpretive information. The resulting
clinical profile is probably an adequate indication of his present personality functioning.

The clinical profile showed a number of elevations, which were consistent with a pattern of
chronic psychological maladjustment. The clinical profile is consistent with an individual
overwhelmed by anxiety, tension, and depression, he feels helpless, alone, inadequate, and
insecure. He is likely functioning at a low level of efficiency, overreacting to minor stress, and
experiencing low morale and a depressed mood. He is plagued by anxiety and worry about the
Juture. He finds it difficult to manage routine affairs, and his item responses suggest poor
memory, concentration problems, and difficulty making decisions.

Individuals with this profile may suffer from chronic depressive or a chronic anxiety-based
illness. His symptoms of depression, anxiety, agitation, and tension are likely interfering with his
social relationships and life functioning, along with his significant feelings of despair and
worthlessness. His proneness to experience anxiety, depression, and obsessive thinking might
make it difficult for him to think clearly or function effectively.

Mr. Bales also completed the Abel Assessment for Sexual Interest, third edition (AASI-3). This
test is an empirically validated comprehensive evaluation and treatment assessment system for
clinicians to use with adult men and women with sexual behavior problems. It is specifically
designed to measure a client’s sexual interest and to obtain information regarding involvement
in a number of abusive or problematic sexual behaviors.

The first part of the test is a lengthy self-assessment questionnaire that obtains detailed
information about an individual’s sexual history and sexual attitudes. Consistent with the
interview, he denied problematic behaviors such as child pornography, obscene telephone calls,
telephone sex, exhibitionism, public masturbation, voyeurism, prostitutes, fetishism, or
sadomasochism. He denied being abused as a child.

Mr. Bales generated an intermediate or problematic score on the cognitive distortion scale. The
items on this scale describe potential justifications frequently used by persons who are sexually
involved with children. A higher score suggestive greater use of these distortions, and his score
was in the intermediate or problematic range. He also generated an intermediate or problematic
Case 6:19-cr-00113-PGB-EJK Document 45-1 Filed 11/12/19 Page 7 of 13 PagelD 216

COREY COHEN, ESQUIRE

LAW OFFICE OF COREY COHEN, P.A.
RE: ERIC BALES

PAGE 7

score in the social desirability scale. The items on this scale measure a person’s reluctance to
admit to any violation of common social values such as impatience or feelings of anger. A higher
score may suggest the examinee is responding to the test items in a defensive or guarded fashion.

The second part of the test has the examinee view non-pornographic images of men and women,
boys and girls, of different ages and races. In a manner beyond the client’s conscious awareness,
the test can provide an objective measurement of interest in these various groups.

Mr. Bales generated a normal pattern of sexual interest for an adult male who states he is
heterosexual. He showed no interest in males of any age, and no interest in grade school or
preschool females. His only areas of sexual interest were in adult females and post pubescent
adolescents, It should be noted that scores for post pubescent adolescents similar to the scores
Jor adults are not a sign of sexual deviation; sexual interest in adolescents is biologically
normal, though of course a serious legal and boundary violation if acted upon.

I also completed the Static 99R, an actuarial measure that compares the defendant to the
universe of sexual offenders and provides an estimate as to the risk of recidivism. The instrument
looks at demographic factors, prior sexual and nonsexual legal history, and victim and offense
characteristics.

Mr. Bales scores one point for being under the age of 35, and he scores one point because he has
never lived with a lover for at least two years. He scored zero points because other than the
sexual activity, the current index offense did not involve any additional charges of violence. He
scored zero points because of an absence of prior violent convictions, zero points for an absence
of prior sex offenses, zero points for an absence of prior sentencing dates, and zero points for an
absence of any convictions for noncontact sex offenses. He scores one point because the victim
was not related to him, and zero points because she was female. He also scores zero points
because he had contact with the victim over more than 24 hours and she is not considered a
stranger. His overall score was three points, which places him in the low moderate risk category
for recidivism.

I diagnosed the defendant with the Major Depressive Disorder, Recurrent, Moderate. Given the
results of testing, the clinical interview, and the absence of any prior legal or inappropriate
sexual history, I opined he did not suffer from any psychosexual disorder or sexual paraphilia. I
wrote that the incident that led to his arrest was an isolated one in an otherwise law-abiding life,
with no previous history of sexually worrisome or problematic behavior. I opined that with
appropriate safeguards normally placed on individuals found guilty of sexual offenses, the
defendant did not represent a heightened risk of harm to minors in the community or the
community at large.
Case 6:19-cr-00113-PGB-EJK Document 45-1 Filed 11/12/19 Page 8 of 13 PagelD 217

COREY COHEN, ESQUIRE

LAW OFFICE OF COREY COHEN, P.A.
RE: ERIC BALES

PAGE 8

Current interview of November 2, 2019

Updated social hist

Eric Bales is now 31 years old. He remains single and never married, with no children. As noted
above, following my meeting with him in January 2015, he accepted a plea to a non-sexual
charge of willful child abuse. He was sentenced to three years in prison, serving time at the
Tomoka and Avon Park facilities, then being released after two years. He was not placed on any
sex offender restrictions, and was released without supervision.

Prior to his arrest on the current charges, he was living with his uncle James Hales, in a house
owned by his aunt Amy Gael; he did not need to pay rent. He was working part-time assisting
with show productions at medical meetings and conventions, but did not have full-time or steady
employment. He has never served in the military.

Current medical history

Mr. Bales is not currently taking any medication that the jail, and he reports no known drug
allergies. He suffers from hypertension, and is morbidly obese, at 6'2" tall and roughly 400
pounds. He suffers from chronic left knee pain, but has not undergone any surgery.

Prior to his arrest, he did not have a regular primary care physician. He was not under the care of
any other healthcare providers, of any degree or discipline.

Substance use history

Prior to his arrest on the current charges, Bales was smoking Marlboro cigarettes, about one pack
per day.

He admitted to the heavy and daily use of alcohol, drinking at least six shots most nights of the
week at a pool hall, while also drinking large amounts of Smirnoff vodka at home. He reported
daily drinking, craving alcohol, tolerance to alcohol, often drinking more than intended, failed
efforts to quit drinking, moming shakes, and drinking alcohol in the morning to alleviate
tremors. He reported some failure to meet obligations at work because he was too drunk or hung
over, He denied violent behavior while drinking, and denied DUI arrests. He has never
participated in Alcoholics Anonymous or any alcohol rehabilitation program.

He denied problems with the use of street drugs. He has tried marijuana, but did not find it
pleasurable, and never used it regularly. He denied the use of powder cocaine, crack cocaine,
heroin, intravenous drugs, ecstasy, Molly, crystal methamphetamine, hallucinogens, and
inhalants. He denied the abuse of anabolic steroids or GHB. He denied the misuse of prescription
sedatives, opioids, or stimulants.
Case 6:19-cr-00113-PGB-EJK Document 45-1 Filed 11/12/19 Page 9 of 13 PagelD 218

COREY COHEN, ESQUIRE

LAW OFFICE OF COREY COHEN, P.A.
RE: ERIC BALES

PAGE 9

He has never attended Narcotics Anonymous, and has never attended drug rehabilitation
program.

Psychiatric histor

As noted above, when I met for the defendant in January 2015, he reported a history of chronic
depression. During my current meeting with the defendant, he described chronic feelings of
sadness and depression dating back to childhood. He described himself as “sad a lot”, with
feelings of hopelessness and worthlessness, lack of joy in things, and little motivation. The
depressive feelings are accompanied by insomnia, along with increased appetite and weight gain.
There are carbohydrate cravings, and in addition to all of the calories from alcohol, he was
drinking an average of 12 Coca-Cola cans each day.

He has never been hospitalized in a psychiatric facility, and never been Baker acted. He has
never been treated with psychiatric medication. In 2015 he saw a therapist for several months at
the request of his family. He found the therapy of some benefit, but therapy ended later in 2015
when he was sentenced to prison. The therapist suggested medication for depression and
insomnia, but Mr. Bales did not wish to take medication.

He has never carried out a suicide attempt. A few months prior to his arrest on the current
charges, he was feeling so poorly that he held pills in his hand, and contemplated an overdose,
but he aborted the attempt. He denied any other history of suicide attempts, denied other aborted
suicide attempts, denied self-injurious behavior, and denied other preparations to end his life,
such as writing a suicide note or giving away his belongings.

He reported hearing multiple voices, like a conversation, of people talking amongst themselves.
The voices occasionally comment on his actions, but do not speak directly to him, do not insult
him, and do not give him orders or commands. The voices are not of a violent nature, and do not
tell him to hurt himself or others. He reports occasional shadowy images at the edge of his
vision, although these are not well-formed or distinct.

He reported brief episodes, lasting one or two days, where he has increased energy, does not
need much sleep, and his thoughts race. The longest such episode lasted four days, and these
episodes occur perhaps half a dozen times each year. During these episodes he has so much
energy, he may stay up all night cleaning the house. People have told them during these episodes
that he seems unusually happy, asking him if he "won the lottery or something”.

Mr. Bales, as noted in my 2015 report, has at least two maternal relatives diagnosed with
Schizophrenia, and several maternal relatives with alcoholism. He has almost no knowledge of
paternal relatives.
Case 6:19-cr-00113-PGB-EJK Document 45-1 Filed 11/12/19 Page 10 of 13 PagelD 219

COREY COHEN, ESQUIRE

LAW OFFICE OF COREY COHEN, P.A.
RE: ERIC BALES

PAGE 10

Mental ‘stat 35

Mental status examination revealed a white man, about 6'2" tall and 400 pounds, dressed in a red
Federal jail uniform. He reported being in general population, and not in protective or
administrative confinement. He has no tattoos, and is missing several teeth, the result of being
punched while in prison. He was generally cooperative and pleasant throughout the interview.
Speech was of a regular rate and rhythm, and motor behavior was normal. His flow of thought
was logical and sequential. As noted above, he reported occasional auditory and visual
hallucinations, but reported no such phenomena the day of our meeting.

He denied suicidal ideas or plans, and denied any wish to go to sleep and never wake up. He
denied any recent self-injurious behavior, denied recent aborted or interrupted suicide attempts,
and denied any preparations to end his life, such as writing a suicide note or giving away his
belongings. He described his mood as on the depressed side, with feelings of hopelessness and
worthlessness, with erratic sleep and appetite. He did not present as agitated or irritable. He did
not present with any symptoms suggestive of mania; he did not present with flight of ideas,
increased motor behavior, pressured speech, elation, or grandiosity. He was fully oriented with a
clear sensorium, recent and remote memory was intact, and intellect was roughly in the dull
average to average range.

Updated sexual history

As noted above, when I met with the defendant in January 2015, I obtained information
regarding his sexual history. The defendant continued in November 2019 to deny interest in
exhibitionism, public masturbation, voyeurism, and frottage. He denied interest in
sadomasochism, bondage and discipline, or dominance and submission. He denied fetishes
involving objects or body parts. He has never been with a prostitute. There was no history of
cross-dressing, and no gender identity issues. He denied any interest in sexual activity involving
urine, feces, or animals. He admitted to having one-time sexual encounters with women who
were strangers to him, whom he met through the Internet.

At the time of his arrest on the current charges, he was not involved in any dating or romantic
relationship.

He self-reported his sexual interest as females only. He said that he “trended younger’, but not
younger than 16. He denied sexual interest in younger or pre-pubescent children, and he denied
sexual interest in males of any age.

He acknowledged that the search of his computer revealed some child pornography. He said that
people may have sent it to him, but he did not masturbate or find sexual interest in pornography
involving prepubescent children. He admitted to sexual attraction to post-pubescent teenage and
adult females. .
Case 6:19-cr-00113-PGB-EJK Document 45-1 Filed 11/12/19 Page 11 of 13 PagelD 220

COREY COHEN, ESQUIRE

LAW OFFICE OF COREY COHEN, P.A.
RE: ERIC BALES

PAGE 11

Tinquired about any adverse childhood experiences. He recalled that when he was 12 years old,
his mother's boyfriend was drunk, woke him up, and "something happened." Mr. Bales does not
recall just what happened, but believes he was abused in some fashion. Also, when he was 12
years old, a woman in her 30s who lived in another state showed him naked pictures of herself
through a web camera. He never met this woman in person.

He recalled that his stepfather, when intoxicated on alcohol, was physically aggressive to him.
He had a band teacher who had sex with female students, and who is now in prison; this band
teacher never sexually or physically abused him, but there may have been some inappropriate
jokes and comments about females that he shared.

Psychological testi
I did not to repeat the Abel testing, which was done in 2015.

A repeat of the actuarial Static-99R yielded a score of four points, placing him in the moderate-
high risk for recidivism. He scored one point because he is under the age of 35, one point
because he has never lived with a lover for two years, one point for the prior sexual charges, and
one point because the victim in the current matter was unrelated to him.

Diagnosis
e .Schizoaffective Disorder, Bipolar Type
e Alcohol Use Disorder, in a controlled environment
e Obesity, Hypertension
e Pedophilic Disorder, Non-Exclusive Type, Females Only versus Other Specified Sexual

Paraphilia
Discussion and opinions

I was asked to conduct a psychiatric evaluation of Eric Bales, a 31-year-old white man who pled
guilty in Federal Court to child pornography charges, and charges involving the enticement of a
minor to produce such images. As noted above, I had previously seen Mr. Bales for an
evaluation in January 2015, when he was facing Orange County charges of a sexual nature. He
ultimately pled guilty in 2015 to a non-sexual charge, and after serving two years in prison, was
released into the community without any supervision. He then used his access to the Internet,
which was not in any way limited, and his actions resulted in the current charges, and ultimately
an acceptance of a plea offer from the Government.

When I met with Mr. Bales in 2015, he reported rather chronic and continuous depressive
symptoms. He now reports occasional hypomanic episodes, characterized by an elated mood,
Case 6:19-cr-00113-PGB-EJK Document 45-1 Filed 11/12/19 Page 12 of 13 PagelD 221

COREY COHEN, ESQUIRE

LAW OFFICE OF COREY COHEN, P.A.
RE: ERIC BALES

PAGE 12

staying up all night cleaning, racing thoughts, markedly increased energy despite a decreased
need for sleep, and people reporting that his behavior seems unusually happy. He also reports
some intermittent auditory hallucinations, which occasionally comment on his actions, but do not
give him commands, and for the most part babble amongst themselves; he also reports some
occasional shadowy images, but nothing well-formed.

He is not endorsing any extreme psychiatric symptoms suggestive of feigning or exaggeration;
rather, the hypomanic and psychotic symptoms are relatively mild in nature. He is not reporting
any command hallucinations ordering him to violate the law or do anything dangerous. As such,
the combination of chronic depression, intermittent hypomania, and mild hallucinatory
phenomena are suggestive of a Schizoaffective Disorder, as per the DSM-5.

Mr. Bales also reports a significant alcohol history, with daily drinking, tolerance to alcohol,
alcohol withdrawal symptoms, morning drinking, often drinking more than intended, and failed
efforts to cut down on his drinking. He reported that the use of alcohol does seem to help
alleviate the depressive symptoms, and there may be an element of self-medication to his
drinking. He would meet the DSM-5 criteria for an Alcohol Use Disorder, which is currently in
an enforced state of sobriety in the controlled setting of the jail.

It is uncertain whether Mr. Bales meets the strict DSM-5 criteria for Pedophilic Disorder,
referring to intense sexual urges or fantasies involving prepubescent children, although I cannot
rule it out. His self-reported interest is not in prepubescent females, but in young female teens
and adults, who are post-pubescent. It is notable that the Abel testing performed in 2015 did not
reveal sexual interest in prepubescent children, although the Abel testing has roughly a 15% false
negative rate. However, the investigative report referenced that numerous child pornography
images were likely to be found on the computer belonging to Mr. Bales. If many of these images
are of very young children, it would be hard to exclude a diagnosis of Pedophilic Disorder.

However, even if the strict criteria for Pedophilic Disorder are not met, the defendant's behavior
is suggestive of psychosexual pathology. His interest in young teens, his collecting of
pornographic images, and the manner by which he engaged in highly sexualized conversation
with a 14-year-old would be indicative of a sexual paraphilia (Other Specified Sexual
Paraphilia).

Mr. Bales, in my opinion, suffers from what is likely Schizoaffective Disorder, along with an
Alcohol Use Disorder; the use of alcohol likely offers a degree of self-medication to the
distressing and chronic depressive symptoms he suffers from. His primary sexual interests
appear to be young but post-pubescent teens, along with adult females, but I cannot rule out or
exclude sexual interest in prepubescent children; I cannot exclude the diagnosis of Pedophilic
Disorder. If he does not meet the strict criteria for Pedophilic Disorder, his interest in young
teens, his collecting of such pornographic images, and his contact with the alleged victim over
the Internet are suggestive of a psychosexual disorder. Further, I cannot opine that the
Case 6:19-cr-00113-PGB-EJK Document 45-1 Filed 11/12/19 Page 13 of 13 PagelD 222

COREY COHEN, ESQUIRE

LAW OFFICE OF COREY COHEN, P.A.
RE: ERIC BALES

PAGE 13

Schizoaffective Disorder symptoms substantially contributed to the conduct that the defendant
has pled to.

Mr. Bales does, in my opinion, suffer from a psychiatric disorder (Schizoaffective) unrelated to
substance use, and unrelated to his psychosexual disorder. He would benefit from treatment with
mood stabilizing medications, given the depressive and hypomanic episodes, along with the
intermittent and mild psychotic phenomena. While he is an enforced state of sobriety, he would
benefit from alcohol rehabilitation counseling. Whenever he is ultimately released from
confinement, whenever the Court allows, it is my opinion he would require sex offender
supervision and restrictions, along with sex offender treatment, to minimize the risk of further
recidivism.

The above opinions are to a reasonable degree of medical certainty.

Respectfully submitted,

Vo N
\ Lick |
& oa Je Keay WAND

at

\, NM \
4
Jeffrey A. Danziger, M.D.

JAD/ss
